Citation Nr: 0941610	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO. 98-04 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes.


REPRESENTATION

Appellant represented by:	Julie M. Clifford, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to 
April 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1997 by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

In a November 2000 Board decision, the Board reopened the 
Veteran's claim of entitlement to service connection for 
diabetes and denied the claim on the merits.  The Veteran 
appealed the November 2000 Board decision to the United 
States Court of Appeals for Veterans Claims (Court), which, 
in April 2001, vacated the Board's November 2000 decision 
with respect to the claim for service connection for 
diabetes, and remanded the claim to the Board for further 
development and adjudication.  Consequently, in June 2003, 
the Board remanded the case to the RO for compliance with 
the Court's Order.  

In a February 2006 Board decision, the Board again denied 
entitlement to service connection for diabetes.  The 
Veteran again appealed the Board's decision to the Court, 
which by a January 2008 Memorandum Decision vacated and 
remanded to the Board that part of the Board decision that 
denied entitlement to service connection for diabetes.  In 
September 2008, the Board remanded the claim to the RO for 
compliance with the Court's January 2008 Memorandum 
Decision.

The appeal is REMANDED to the Department of Veterans 
Affairs Regional Office.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
diabetes.  By correspondence received in September 2009, 
his representative has requested that either entitlement to 
service connection for diabetes be granted or the case be 
remanded in light of several specific evidentiary and 
procedural problems.  The defects alleged and generally 
substantiated upon the Board's review of the claims file 
include:

(a) That in a January 2009 VA examination report, 
the examiner concludes that he "cannot state that 
the [V]eteran had diabetes before 1993 without 
resorting to speculation."  This conclusion is 
not adequately responsive to the question directed 
by the Court and posed on the Board's September 
2008 remand of this matter as the purpose of the 
VA examination--to determine whether the Veteran's 
diabetes had its onset during or within one year 
of his discharge from active service in April 
1987.

(b) That the January 2009 VA examination report 
did not address the matter of non-presumptive 
direct-incurrence service connection.

(c) That a report of a 1991 blood test showing a 
"normal" blood glucose level of 91 mg/dL at a 
Fayetteville VA medical facility, referred to by 
the January 2009 VA examiner as "interesting" in 
the concluding comments section of his report, 
could not be found in the claims file by the 
Veteran's representative, and was not provided by 
the RO to the Veteran's representative.  Upon 
review of the claims file the Board could not find 
the report either.

(d) That a January 2009 VA eye examination, 
although providing a current diagnosis of diabetic 
retinopathy, provides no medical opinion as to 
whether the Veteran's current diabetes had its 
onset during or within one year of active service.

(e) That at the time of review of the claims file 
by the January 2009 VA examiner and recent 
readjudication by the RO, the Court's Memorandum 
Decision associated with the claims file was for a 
claimant other than the Veteran (though with the 
same last name and issued in the same month), so 
that the claims file was less than complete, thus 
possibly impairing the compliance of the VA 
examiners and the RO with the Court's directions.  
(A copy of the correct January 2008 Memorandum 
Decision of the Court was provided by the 
Veteran's attorney in September 2009 and is 
associated with the claims file.)

The Board finds that a VA examination and opinion that 
addresses the above-enumerated concerns is required to 
comply with the Court's January 2008 Memorandum Decision in 
this matter.  See 38 U.S.C.A. § 5103A(d).

The Board further finds that, as alleged by the Veteran's 
representative, interpretation and clarification of the 
results of a blood glucose test performed at an October 
1988 VA examination would be helpful.  The October 1988 
laboratory report indicates that the blood glucose level 
was measured as 111 mg/dL.  The report indicates that the 
normal range for this test is from 70 to140 mg/dL.  
However, a sheet of laboratory reference intervals also 
associated with the VA examination report indicates that 
the reference interval for blood glucose is 70 to 110 
mg/dL.  The Board does not have the medical expertise to 
resolve this apparent ambiguity in the medical evidence of 
record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(the Board is not competent to supplement the record with 
its own unsubstantiated medical conclusions, and if the 
medical evidence of record is insufficient, VA is always 
free to supplement the record by seeking an advisory 
opinion, or ordering a medical examination to support its 
ultimate conclusions).

Finally, the Board notes that the appellant's 
representative submitted new evidence in September 2009, in 
the form of a report from the National Institutes of 
Health, entitled Diabetic Neuropathies: The Nerve Damage of 
Diabetes.  The representative did not waive initial 
consideration of this evidence by the RO, but rather 
requested that the Board remand this matter if it found 
that the evidence of record was not currently sufficient to 
grant the benefit sought on appeal.  The RO should be sure 
to consider this newly received evidence upon 
readjudication of the current claim and issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to locate and 
associate with the claims file, as well 
send to the appellant and his 
representative, a copy of the 1991 blood 
glucose report indicating a blood glucose 
level of 91 mg/dL at a Fayetteville VA 
medical facility.  This 1991 blood 
glucose report is referenced in the 
concluding comments section at the end of 
a January 2009 VA examination report.  In 
a September 2009 letter, the Veteran's 
representative indicated she could not 
find a copy of the 1991 blood glucose 
report in the copy of the claims file 
provided to her and requested a copy of 
the report.      

2. Once all available medical records 
have been received, arrange for VA 
examinations by an endocrinologist and by 
an ophthalmologist.  The purpose of the 
examination is to determine whether the 
Veteran's diabetes had its onset during 
active service or within one year of 
active service, or is otherwise related 
to any incident of service.  The focus of 
the examination reports from both the 
endocrinologist and the ophthalmologist 
should be to address directly the above-
highlighted question.  

The following considerations will govern 
the examination:
    
(a) The claims file and a copy of this 
remand will be made available to the 
examiner, who will acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand.

(b) The examiners will be informed that a 
January 2008 17-page Memorandum Decision 
of the Court of Appeals for Veterans 
Claims (Court), associated with the 
claims file in September 2009, is the 
Court decision that pertains to this 
appeal; and that a 4-page January 2008 
Memorandum Decision of the Court, 
previously associated with the claims 
file, does not pertain to the Veteran in 
this case or to this appeal.    

(c)	The examiners and the RO will 
coordinate efforts to ensure that all 
medical treatment or examination records 
referenced in the examination report are 
associated with the claims file.

(d) If deemed appropriate by the 
examiners, the Veteran may be scheduled 
for further examinations.  All indicated 
tests and studies must be performed.  

(e) The endocrinologist will provide 
clarification and interpretation 
regarding the results of a blood 
glucose test performed at an October 
1988 VA examination.  The blood glucose 
level was measured as 111 mg/dL.  The 
laboratory report indicates that the 
normal range for this test is from 70 t 
o140 mg/dL.  However, a sheet of 
laboratory reference intervals also 
associated with the VA October 1988 VA 
examination report indicates that the 
reference interval for blood glucose is 
70 to 110 mg/dL.  The Board does not 
have the medical expertise to resolve 
this apparent ambiguity in the medical 
evidence of record.  The 
endocrinologist should discuss the 
applicability of the normal range 
versus the reference interval, and the 
extent to which the blood glucose level 
of 111 mg/dL is useful in determining 
whether the Veteran had diabetes as of 
October 1988.
 
(f)  The ophthalmologist will 
specifically address whether the evidence 
and history of eye disease is relevant in 
answering the question of whether the 
Veteran's diabetes had its onset during 
active service or within one year of 
active service, or is otherwise related 
to any incident of service.

(g) Each examiner is requested to provide 
a complete rationale for his or her 
opinion, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  

If an examiner is unable to render the 
requested opinion without resort to pure 
speculation, he or she should so state; 
however, a complete rationale for such a 
finding must be provided.

3.  When the actions requested have been 
completed, the RO should undertake any 
other indicated development, deemed 
appropriate under the law, and then 
readjudicate the issue of entitlement to 
service connection for diabetes.

The RO must ensure that all directed 
factual and medical development as noted 
above is completed.  In the event that 
the examination report does not contain 
sufficient detail, the RO must take any 
appropriate action by return of the 
report to the examiner for corrective 
action.  See 38 C.F.R. § 4.2.  

If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  

Readjudication should include 
consideration of all newly received 
evidence, including a report received 
from the Veteran's attorney in September 
2009, and issued by the National 
Institutes of Health, entitled Diabetic 
Neuropathies: The Nerve Damage of 
Diabetes.  

Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.
 
The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims. This remand is 
in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2009).


